By the Court.
The petitioner’s intestate, Mary E. Webster, was the owner of real estate situated on a public street. Before her death the city of Lowell discontinued the street. The only question which seems to be raised in this case is whether the administrator is the proper party to petition the county commissioners or the Superior Court for a jury to assess the damages for the discontinuance.
F. T. G-reenhalge, for the petitioner.
IV". D. Pratt Q. S. IAlley, for the respondent, submitted the case without argument.
The claim for damages is a chose in action, which the owner in her lifetime might have released by paroi, and which passes to the executor or administrator, and not to the heir or devisee, or to any grantee of the land. Patten v. Fitz, 138 Mass. 456.
In this case the administrator is the proper party to bring such petition. Pub. Sts. c. 49, §§ 32, 105; e. 165, § 23.

Ordered accordingly.